Title: To James Madison from William McIlhenny, 13 April 1812
From: McIlhenny, William
To: Madison, James


Sir
Philada. April 13. 1812
For twelve months past I have held the Office of Inspector of military clothing and of goods purchased for the Army, under appointment from the Purveyor and the approbation of the Secretary of War. The late appointment of Commissary General, having abolished the Office of Purveyor, I am apprehensive the appointments by that Officer may require confirmation, and as I am a stranger both to the Commissary General & the Secretary of War, your Excellency will I trust excuse the liberty I take of requesting you would make known to either of those Gentlemen, your knowledge of my character. I am with great respect your obt st.
Wm. McIlhenney
 